DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/1/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3, 5, 12 and 15-18 have been amended.
Claim 1-5 and 12-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 12/1/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 12-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the abstract idea of “providing feedback for medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0027]), etc., as explained in detail below, and therefore fall within the “Mental Processes
Claim 1 is/are directed to the abstract idea of “providing feedback for medication compliance,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0027]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-5 and 12-20 recite an abstract idea.
The claim(s) recite(s), in part, a system for performing the steps “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,”  etc., that is “providing feedback for medication compliance,” etc. The limitation of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-5 and 12-20 recite an abstract idea. 
The claim(s) recite(s), in part, a system for performing the steps of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc., that is providing feedback for medication compliance,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-5 and 12-20 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs  (Applicant’s Specification [0050], [0051], [0056], [0058]-[0060]), etc.) to perform steps of “providing a non-alerting pattern, providing an alerting pattern based on one or more trigger events in patient-specific and medication-specific compliance schedules, generating sensor data related to patient-specific and medication-specific compliance schedules,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. containers, sensors, networks, phone systems, cellular phones, night lights, processors, GlowCaps, blister packs, injectable syringes, injectable syringe cases, spirometers, scales, blood pressure cuffs, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the 
Dependent claim(s) 2-5 and 12-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5 and 12-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5 and 12-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5 and 12-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of  De La Huerga 308 (US 2001/0028308).

CLAIM 1  
As per claim 1, Jean-Pierre 490 discloses: 
a medication compliance system, wherein a patient has a patient-specific and medication-specific compliance schedule (Jean-Pierre 490, Figure 1, [0020] medication compliance system, [0042] medical compliance system 10), the medication compliance system comprising: 
and having: 
a processor and a memory (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48), 
an ambient display operatively connected with the processor (Jean-Pierre 490, [0050] base station 22, LCD 24, microcontroller 54, memory 48)
 and at least one short-range wireless transceiver, operatively connected with the processor, the at least one short-range wireless transceiver providing short-range wireless connectivity between the night-light and local sensing devices, wherein the local sensing devices generate sensor data related to the patient-specific and medication-specific compliance schedule (Jean-Pierre 490, [0012] blister pack, [0042] cap 14, communication link 20, communication link 28, communication link 36, communication link 40, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30, [0079] scale).


Jean-Pierre 490 fails to expressly disclose:
a night-light 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks.


However, Dowling et al. teach:
a night-light  (Dowling et al., [0030] night light, [0031] night light, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist) 
the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state (Dowling et al., Figure 1 2 Processor, 6 Memory, Figure 2A 10 Program 3 (Static Color),, Figure 2B, Figure 10 240, Figure 11 230, Figure 12 330, Figure 15 1502, 1504, [0030] night light, [0031] night light, [0051] memory 6, [0057] color wash, [0082] night light 242, plug 244, a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, processor, [0090] display screen 1502, [0092] cellular phone)
at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks (Dowling et al., [0092] cellular phone).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a night-light”, “the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state” and “at least one cellular radio operatively connected with the processor, the at least one cellular radio providing long-range wireless connectivity between the night-light and one or more remote networks” as taught by Dowling et al. within the system as taught by the Jean-Pierre 490 with the motivation of providing programmable, wireless illumination systems (Dowling et al., [0014], [0017]-[0018]).

Jean-Pierre 490 and Dowling et al. fail to expressly teach:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


However, De La Huerga 308 teaches:
at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82)
wherein the local sensing -2-devices comprise the at least one medicine container (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “at least one medicine container configured to contain medicine associated with the patient-specific and medication-specific compliance schedule,” and “wherein the local sensing -2-devices comprise the at least one medicine container”. as taught by De La Huerga 308 within the system as taught by Jean-Pierre 490 and Dowling et al. with the motivation of providing improved patient compliance (De La Huerga 308, [0005]).

CLAIM 2   

teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise a medication container cap of a medical container  (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 2 and further disclose the limitations of:
wherein the medicine container generates sensor data representing when the medication container has been opened and closed (De La Huerga 308, [0030] When the sensors detect the removal of medication, such as by the removal of a cap, consumption information is recorded to the memory of the portable reminder unit, [0072] Each container may include a separate communication device… This linkage may be via wireless communication, [0224] …store information designating when cap 100 is removed and reattached to the vial 20, such as removal information 84 indicating that a dose of medication 15 was removed from the vial,…, disruption or compliance information 84 indicating actual compliance to the prescribed dosing regimen 82).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the local sensing devices comprise at least one of the following: a blister pack, a syringe, a syringe case, a spirometer, a scale, a blood pressure cuff, and a camera (Jean-Pierre 490, [0012] blister pack, [0079] scale).


CLAIM 5   
As per claim 5, Jean-Pierre 490 and Dowling et al. and De La Huerga 308

wherein the changing of the illumination pattern comprises a color change of the illumination pattern (Dowling et al., [0066] a second parameter may correspond to a rate of color change).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the at least one cellular radio supports bi-direction communications (Jean-Pierre 490, [0079] cellular phone).


CLAIM 14 
As per claim 14, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 13 and further disclose the limitations of:
wherein the at least one cellular radio is configured to operate as a duplex telephone (Jean-Pierre 490, [0079] cellular phone).


CLAIM 15    
As per claim 15, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein an alerting status of the night-light indicates a medication regime status, wherein the alerting status of the night-light comprises the alerting state and the non-alerting state (De La Huerga 308, [0141] The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein an alerting status of the night-light reflects an escalation scheme operating as a The step of indicating whether or not a dose of medication should be consumed may include the step of modifying the illumination of the light., [0086] Yet another health safety function includes the processor causing the warning indicator to indicate when consumption times occur and, when the activation time is prior to a next consumption time).


The obviousness of combining the teachings of De La Huerga 308 with the system as taught by Jean-Pierre 490 and Dowling et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17 
As per claim 17, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the connectivity between the night-light and the one or more remote networks is provided by a button free trigger (Jean-Pierre 490, [0050] IR transmitter 58a, IR receiver 58b, [0048] infrared, Bluetooth, [0051] wireless connection to network 30).


Examiner Note: Bluetooth, IR and wireless communication methods are known be able to provided button free.

CLAIM 18    
As per claim 18, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a photo sensor for determining ambient brightness near the night-light, wherein a brightness of the ambient display is attenuated according to the ambient brightness (Dowling et al., [0082] …a sensor 250 for detecting low ambient lighting, such that the night light 242 may be activated only when low lighting conditions exist, [0107] The input/output 2210 may include sensors for environmental measurements (ambient sound or light)).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 19    
As per claim 19, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a motion sensor for detecting whether a person is present (Dowling et al., [0100] The activation switch may response to…motion).




CLAIM 20 
As per claim 20, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1 and further disclose the limitations of:
wherein the night-light further includes a proximity sensor for detecting whether a person is near the night-light (Dowling et al., [0100] The activation switch may response to…proximity).


The obviousness of combining the teachings of Dowling et al. with the system as taught by Jean-Pierre 490 is discussed in the rejection of claim 1, and incorporated herein.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jean-Pierre 490 (US 2008/0114490), in view of Dowling et al. (US 2007/0195526), further in view of De La Huerga 308 (US 2001/0028308), further in view of Zhao et al. (US 2004/0266393).

CLAIM 12    
As per claim 12, Jean-Pierre 490 and Dowling et al. and De La Huerga 308
teach the system of claim 1.  
Jean-Pierre 490 and Dowling et al. and De La Huerga 308 fail to expressly teach:
wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric.


However, Zhao et al. teach:
wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric (Zhao et al., [0007] reverse link cost metric).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein a network connection is automatically selected by the at least one cellular radio from multiple available connections based on an escalating need and dynamic cost metric,” etc. as taught by Zhao et al. within the system as taught by Jean-Pierre 490 and Dowling et al. and De La Huerga 308 with the motivation of conserving link costs (Zhao et al., [0002] ).

Response to Arguments
Applicant’s arguments filed 12/1/2020 with respect to claims 1-5 and 12-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/1/2020.
Applicant’s arguments filed on 12/1/2020 with respect to claims 1-5 and 12-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Jean-Pierre 490, Dowling et al. and De La Huerga 308 do not render obvious the present invention because Jean-Pierre 490, Dowling et al. and De La Huerga 308 do not disclose “an ambient display operatively connected with the processor, the ambient display configured to provide a first illumination pattern  when the night-light is in a non-alerting state and a second illumination pattern when the night-light is in an alerting state,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 3, 5, 12 and 15-18 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Jean-Pierre 490, Dowling et al. and De La Huerga 308 to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 













Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Sagar (US 2003/0063522) disclose a bottle-cap medication reminder and overdose safeguard.
Alloro et al. (US 2009/0301925) disclose a medication dispenser.





Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626